Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see Page 13, Line 7, filed 04 November 2021, with respect to the rejection of Claims 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (J. Mater. Chem., 2012, 22, 5746-5750), hereinafter Ouyang; Claims 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by De Silva et al. (Chem. Mater. 2008, 20, 4, 1606–1613), hereinafter De Silva; and Claim 15 under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (J. Mater. Chem., 2012, 22, 5746-5750), hereinafter Ouyang, and in further view of Messick et al. (United States Patent Publication No. US 2002/0115022 A1), hereinafter Messick; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Silva as a 35 U.S.C. 103 rejection. See below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Silva et al. (Chem. Mater. 2008, 20, 4, 1606–1613), hereinafter De Silva.
5.	Regarding Claim 1, De Silva teaches (Pg. 1608, Col. 2, Lines 5-25) a compound represented by Formula 1 of the instant application.
6.	Regarding Claim 12, De Silva teaches (Pg. 1608, Col. 1, Lines 42-54) applying the compound represented by Formula 1 of the instant application on a substrate to form a resist layer. De Silva teaches (Pg. 1608, Col. 1, Lines 42-54) patterning the resist layer.
7.	MPEP § 2144.09(II) states: “Compounds which are position isomers . . . are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” Herein, the structure “CR6” of De Silva is a position isomer of Formula 1 of Claims 1 and 12 of the present application. 
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified De Silva to have a compound with the chemical structure of Formula 1 of Claims 1 and 12 of the present application.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over De Silva et al. (Chem. Mater. 2008, 20, 4, 1606–1613), hereinafter De Silva, and in further view of Messick et al. (United States Patent Publication No. US 2002/0115022 A1), hereinafter Messick.
10.	Regarding Claim 15, De Silva teaches all elements of the present claimed invention as set forth in Claim 12 above. Furthermore, De Silva teaches (Pg. 1608, Col. 1, Lines 43-55) irradiating light on the resist layer. De Silva teaches (Pg. 1608, Col. 1, Lines 43-55) using a developing solution to remove a portion of the resist layer. De Silva teaches (Pg. 1608, Col. 1, Lines 43-55) the light comprising extreme ultraviolet (EUV. However, De Silva does not explicitly teach the developing solution comprising a high fluorine-based solution. 
11.	Messick teaches (Paragraphs [0065-0066]) the developing solution comprising a high fluorine-based solution. Messick teaches (Paragraphs [0065-0066]) that developing solutions comprising a high fluorine-based solution result in patterns that do not collapse.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified De Silva to incorporate the teachings of Messick to have the developing solution comprise a high fluorine-based solution. Doing so would result in patterns that do not collapse, as understood by Messick.

Allowable Subject Matter
13.	Claims 2-11, 13-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/               Primary Examiner, Art Unit 1737           
	08/29/2022